



HEARTLAND INCREMENTAL TERM B LOAN LENDER JOINDER AGREEMENT
THIS HEARTLAND INCREMENTAL TERM B LOAN LENDER JOINDER AGREEMENT dated as of
April 22, 2016 (this “Agreement”) is by and among each of the Persons identified
as “Heartland Incremental Term B Lenders” on the signature pages hereto (each, a
“Heartland Incremental Term B Lender”), Global Payments Inc., a Georgia
corporation (the “Company”), certain other borrowers party hereto (together with
the Company, each a “Borrower” and collectively, the “Borrowers”), the
Guarantors party hereto, and Bank of America, N.A., as Administrative Agent.
Capitalized terms used but not otherwise defined herein have the meanings
provided in the Credit Agreement (as defined below).
W I T N E S S E T H
WHEREAS, pursuant to that certain Credit Agreement dated as of July 31, 2015 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”) among the Borrowers, the Lenders from time
to time party thereto and Bank of America, N.A., as Administrative Agent, Swing
Line Lender and L/C Issuer, the Lenders have agreed to provide the Borrowers
with the credit facilities provided for therein;
WHEREAS, pursuant to Section 2.01(e) of the Credit Agreement, the Company has
requested that each Heartland Incremental Term B Lender provide a portion of a
Heartland Incremental Term B Loan under the Credit Agreement; and
WHEREAS, each Heartland Incremental Term B Lender has agreed to provide a
portion of a Heartland Incremental Term B Loan on the terms and conditions set
forth herein and to become a “Heartland Incremental Term B Lender” under the
Credit Agreement in connection therewith.
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
1.    Each Heartland Incremental Term B Lender severally agrees to make a
portion of a Heartland Incremental Term B Loan in a single advance to the
Company on the date hereof in the amount of its respective Heartland Incremental
Term B Loan Commitment; provided, that, after giving effect to such advances,
the Outstanding Amount of such Heartland Incremental Term B Loan shall not
exceed the aggregate amount of the Heartland Incremental Term B Loan Commitments
of the Heartland Incremental Term B Lenders. The Heartland Incremental Term B
Loan Commitments of each of the Heartland Incremental Term B Lenders and the
Applicable Percentage of the Heartland Incremental Term B Loans for each of the
Heartland Incremental Term B Lenders shall be as set forth on Schedule 2.01
attached hereto. The existing Schedule 2.01 to the Credit Agreement shall be
deemed to be amended to include the information set forth on Schedule 2.01
attached hereto.
2.    The Applicable Rate with respect to the portion of the Heartland
Incremental Term B Loan evidenced hereby shall be a percentage per annum equal
to: (a) until delivery of the first Compliance Certificate after the Heartland
Acquisition Closing Date, (i) 3.50% with respect to Eurocurrency Rate Loans, and
(ii) 2.50% with respect to Base Rate Loans (each of clauses (i) and (ii), as
applicable, the “Base Term B Rate”) and (b) thereafter, (i) the Base Term B Rate
or (ii) so long as the Leverage Ratio is not greater than 3.25 to 1.0, (A) 3.25%
with respect to Eurocurrency Rate Loans and (B) 2.25% with respect to Base Rate
Loans; provided, that, the Eurocurrency Base Rate shall in no event be less than
zero at any time. Any increase or decrease in the Applicable Rate for the
Heartland Incremental Term B Loan resulting from a change in the Leverage Ratio
shall become effective as of the first Business Day immediately following the
date a Compliance Certificate is delivered pursuant to Section 6.01(c) of the
Credit Agreement; provided that if a Compliance Certificate is not delivered
when due in accordance with such Section, then, upon the request of the Required
Lenders, the Base Term B Rate shall apply as of the first Business Day after the
date on which such Compliance Certificate was required to have been delivered
and shall remain in effect until the date on which such Compliance Certificate
is delivered; provided further that the Company shall not request any Heartland
Incremental Term B Loans that are Eurocurrency Rate Loans with an Interest
Period of one week and no Heartland Incremental Term B Lender shall be required
to make a Heartland Incremental Term B Loan that is a Eurocurrency





--------------------------------------------------------------------------------






Rate Loan with an Interest Period of one week. Notwithstanding anything to the
contrary contained in this paragraph 2, the determination of the Applicable Rate
for any period shall be subject to the provisions of Section 2.10(b) of the
Credit Agreement.
3.    The Heartland Incremental Term B Loan Maturity Date for the Heartland
Incremental Term B Loan evidenced hereby shall be April 22, 2023.
4.    The Company shall repay to the Heartland Incremental Term B Lenders the
principal amount of the Heartland Incremental Term B Loan evidenced hereby in
quarterly installments on the dates set forth below as follows:
Date
Principal
Amortization Payment
Date
Principal
Amortization Payment
September 30, 2016
$2,612,500.00
March 31, 2020
$2,612,500.00
December 31, 2016
$2,612,500.00
June 30, 2020
$2,612,500.00
March 30, 2017
$2,612,500.00
September 20, 2020
$2,612,500.00
June 30, 2017
$2,612,500.00
December 31, 2020
$2,612,500.00
September 30, 2017
$2,612,500.00
March 31, 2021
$2,612,500.00
December 31, 2017
$2,612,500.00
June 30, 2021
$2,612,500.00
March 31, 2018
$2,612,500.00
September 30, 2021
$2,612,500.00
June 30, 2018
$2,612,500.00
December 31, 2021
$2,612,500.00
September 30, 2018
$2,612,500.00
March 31, 2022
$2,612,500.00
December 31, 2018
$2,612,500.00
June 30, 2022
$2,612,500.00
March 31, 2019
$2,612,500.00
September 30, 2022
$2,612,500.00
June 30, 2019
$2,612,500.00
December 31, 2022
$2,612,500.00
September 30, 2019
$2,612,500.00
March 31, 2023
$2,612,500.00
December 31, 2019
$2,612,500.00
Heartland Incremental Term B Loan Maturity Date
Outstanding Amount
Total:
$1,045,000,000.00

5.    Pursuant to Section 2.05(b)(iv) of the Credit Agreement, the Company shall
prepay the Heartland Incremental Term B Loan in an aggregate amount equal to
fifty percent (50%) (if the Leverage Ratio as of the end of such fiscal year is
equal to or greater than 3.75 to 1.0), twenty-five percent (25%) (if the
Leverage Ratio as of the end of such fiscal year is less than 3.75 to 1.0 but
equal to or greater than 3.25 to 1.0), or zero percent (0%) (if the Leverage
Ratio as of the end of such fiscal year is less than 3.25 to 1.0) of Excess Cash
Flow; provided, that, the amount of any such prepayment shall be reduced in
accordance with Section 2.05(b)(iv) of the Credit Agreement. Subject to Section
2.15 of the Credit Agreement, each such prepayment shall be applied ratably to
the Heartland Incremental Term B Loans (in each case to the remaining scheduled
principal amortization payments on a pro rata basis). Such prepayments shall be
applied first to Base Rate Loans and then to Eurocurrency Rate Loans in direct
order of Interest Period maturities, shall be subject to Section 3.05 of the
Credit Agreement, and shall be accompanied by interest on the principal amount
prepaid through the date of prepayment.
6.    Pursuant to Section 2.05(a)(i) of the Credit Agreement, if any voluntary
prepayment is made with respect to the Heartland Incremental Term B Loans within
six (6) months after the Heartland Acquisition Closing Date in connection with a
Repricing Event, the Company shall, on the date of such prepayment, pay to the
Lenders a prepayment premium equal to one percent (1.00%) of the principal
amount of the Heartland Incremental Term B Loans so prepaid.
7.    Each Heartland Incremental Term B Lender (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby and to become a Heartland Incremental Term B Lender under
the Credit Agreement, (ii) it meets all requirements of an Eligible Assignee
under the Credit Agreement (subject to receipt of such consents as may be





--------------------------------------------------------------------------------






required under the Credit Agreement), (iii) from and after the date hereof, it
shall be bound by the provisions of the Credit Agreement as a Heartland
Incremental Term B Lender thereunder and shall have the obligations of a
Heartland Incremental Term B Lender thereunder, (iv) it has received a copy of
the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 6.01 thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Agreement on the basis of which
it has made such analysis and decision independently and without reliance on the
Administrative Agent or any other Heartland Incremental Term B Lender, and (v)
if it is a Foreign Lender, attached hereto is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement; and (b) agrees
that (i) it will, independently and without reliance on the Administrative Agent
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Heartland Incremental
Term B Lender.
8.    Each of the Administrative Agent, each Borrower, and each Guarantor agrees
that, as of the date hereof, each Heartland Incremental Term B Lender shall (a)
be a party to the Credit Agreement and the other Loan Documents, (b) be aa
“Heartland Incremental Term B Lender” for all purposes of the Credit Agreement
and the other Loan Documents and (c) have the rights and obligations of a
Heartland Incremental Term B Lender under the Credit Agreement and the other
Loan Documents.
9.    The address of each Heartland Incremental Term B Lender for purposes of
all notices and other communications is as set forth on the Administrative
Questionnaire delivered by such Heartland Incremental Term B Lender to the
Administrative Agent.
10.    This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page of this Agreement by fax
transmission or e-mail transmission (e.g. “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement.
11.    THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.






[signature page follows]
























    





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by a duly authorized officer as of the date first above written.


HEARTLAND INCREMENTAL
TERM B LENDERS:
BANK OF AMERICA, N.A.
 
 
 
By: /s/ Thomas M. Paulk
 
Name: Thomas M. Paulk
 
Title: Senior Vice President







GLOBAL PAYMENTS INC.
HEARTLAND INCREMENTAL TERM B LOAN LENDER JOINDER AGREEMENT

--------------------------------------------------------------------------------






BORROWERS:
 
 
GLOBAL PAYMENTS INC.
 
 
 
By:/s/ David Green
 
Name: David Green
 
Title: Secretary
 
 
 
GLOBAL PAYMENTS DIRECT, INC.
 
 
 
By:/s/ David Green
 
Name: David Green
 
Title: Secretary
 
 
 
GLOBAL PAYMENTS UK LTD.
 
a British Company governed of the Laws of England and Wales
 
 
 
By:/s/ David Green
 
Name: David Green
 
Title: Director
 
 
 
GLOBAL PAYMENTS ACQUISITION CORPORATION 2, a Luxembourg société á responsabilité
limitée, with a share capital of EUR 1,660,669.-, having its registered office
at 6C, rue Gabriel Lippmann, L-5365 Munsbach, Grant-Duchy of Luxembourg, and
regisitered with the R.C,S. under number B 139.629
 
 
 
By:/s/ David Green
 
Name: David Green
 
Title: Type A Manager
 
 
 
By:/s/ Herman-Gunter Schommarz
 
Name: Herman-Gunter Schommarz
 
Title: Type B Manager
 
 
 
GLOBAL PAYMENTS ACQUISITION PS 1 - GLOBAL PAYMENTS DIRECT S.E.N.C., a Luxembourg
société en nom collectif, with a share capital of EUR 862,094.-, having its
registered office at 6C, rue Gabriel Lippmann, L-5365 Munsbach, Grant-Duchy of
Luxembourg, and registered with the R.C,S. under number B 139.804
 
 
 
By: Global Payments Direct, Inc.,
 
its Manager
 
 
 
By:/s/ David Green
 
Name: David Green
 
Title: Secretary
 
 
 
 



GLOBAL PAYMENTS INC.
HEARTLAND INCREMENTAL TERM B LOAN LENDER JOINDER AGREEMENT

--------------------------------------------------------------------------------






 
GLOBAL PAYMENTS ACQUISITION PS 2 C.V.,
 
a Netherlands limited partnership
 
 
 
By:     Global Payments Direct., Inc., acting in its capacity as general partner
of Global Payments Acquisition PS 1 C.V., in its turn representing Global
Payments Acquisition PS 1 - Global Payments Direct S.e.n.c., in its turn acting
in its capacity as general partner on behalf and for the benefit of Global
Payments Acquisition PS 2 C.V.
 
 
 
By:/s/ David Green
 
Name: David Green
 
Title: Secretary





GLOBAL PAYMENTS INC.
HEARTLAND INCREMENTAL TERM B LOAN LENDER JOINDER AGREEMENT

--------------------------------------------------------------------------------








GUARANTORS:
GLOBAL PAYMENTS DIRECT, INC.
 
 
 
By:/s/ David Green
 
Name: David Green
 
Title: Secretary
 
 
 
GLOBAL PAYMENTS CHECK SERVICES, INC.
 
 
 
By: /s/ LJ Williams
 
Name: LJ Williams
 
Title: Secretary
 
 
 
GLOBAL PAYMENTS GAMING SERVICES, INC.
 
 
 
By: /s/ LJ Williams
 
Name: LJ Williams
 
Title: Secretary









GLOBAL PAYMENTS INC.
HEARTLAND INCREMENTAL TERM B LOAN LENDER JOINDER AGREEMENT

--------------------------------------------------------------------------------






ADMINISTRATIVE AGENT:    
BANK OF AMERICA, N.A.,
 
as Administrative Agent
 
 
 
By: /s/ Maura E. Washington
 
Name: Maura E. Washington
 
Title:Vice President













GLOBAL PAYMENTS INC.
HEARTLAND INCREMENTAL TERM B LOAN LENDER JOINDER AGREEMENT